EXHIBIT 10.1




AMENDMENT NO. 1
TO THE AMENDED AND RESTATED
ADVISORY AGREEMENT


This Amendment No. 1 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of January 3, 2017 by and among
Steadfast Apartment REIT III, Inc., a Maryland corporation (the “Company”),
Steadfast Apartment REIT III Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and Steadfast Apartment Advisor III,
LLC, a Delaware limited liability company (the “Advisor”). The Company, the
Operating Partnership and the Advisor are collectively referred to herein as the
“Parties.” Capitalized terms used but not defined herein shall have the meaning
set forth in the Advisory Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated as of July 25, 2016 (as amended, the “Advisory
Agreement”), which provides for, among other matters, the management of the
Company’s and the Operating Partnership’s day-to-day activities by the Advisor;


WHEREAS, the initial term of the Advisory Agreement is for a one-year term which
may be renewed for an unlimited number of successive one-year terms;


WHEREAS, the current term of the Advisory Agreement ends on February 5, 2017;
and


WHEREAS, pursuant to Section 28 (Modification), the Parties desire to amend the
Advisory Agreement pursuant to this Amendment in order to renew the term of the
Advisory Agreement for an additional one-year term ending on February 5, 2018.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENT


In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one-year term, the Advisory Agreement is
hereby amended as follows:


Section 1.1    Renewal of Advisory Agreement. Pursuant to Section 28 of the
Advisory Agreement, the Parties hereby amend Section 18 (Term of Agreement) to
renew the term of the Advisory Agreement, effective as of February 5, 2017, for
an additional one-year term ending on February 5, 2018.






1

--------------------------------------------------------------------------------






ARTICLE II
MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.


Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.


[Signatures on following page]






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first written above.
 
 
 
STEADFAST APARTMENT REIT III, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Rodney F. Emery
 
 
 
 
Name:
Rodney F. Emery
 
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
STEADFAST APARTMENT REIT III OPERATING PARTNERSHIP, L.P.
 
 
 
 
 
 
 
 
 
 
 
By:
Steadfast Apartment REIT III, Inc.,
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rodney F. Emery
 
 
 
 
 
Name:
Rodney F. Emery
 
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
STEADFAST APARTMENT ADVISOR III, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ella S. Neyland
 
 
 
 
 
Name:
Ella S. Neyland
 
 
 
 
Title:
President
 











3